UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7299


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HECTOR DAVID PORTILLO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:95-cr-00522-LMB-1)


Submitted:   January 8, 2016                 Decided:   January 29, 2016


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hector David Portillo, Appellant Pro Se.          Bernard James
Apperson, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hector David Portillo appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction pursuant to Sentencing Guidelines Amendment 782.                   We

have     reviewed    the     record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Portillo, No. 1:95-cr-00522-LMB-1

(E.D. Va. July 7, 2015).           We deny Portillo’s motion for summary

disposition.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court     and   argument   would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2